 



Exhibit 10.3
(FORESTAR REAL ESTATE GROUP LOGO) [d54075d5407500.gif]
FORESTAR REAL ESTATE GROUP INC.
RESTRICTED STOCK UNITS AGREEMENT
     This Agreement is entered into between FORESTAR REAL ESTATE GROUP INC., a
Delaware corporation (“Forestar”), and Participant, and is an integral and
inseparable term of Participant’s service as an employee, non-employee director,
or other service provider of Forestar or an Affiliate. In consideration of the
mutual covenants hereinafter set forth and for other good and valuable
consideration, Forestar and the Participant hereby agree as follows:

  1.   Grant of Restricted Stock Units. Subject to the restrictions, terms and
conditions of this Agreement (the “RSU Agreement”), the Forestar Real Estate
Group Inc. 2007 Stock Incentive Plan (the “Plan”) and the Forestar Standard
Terms and Conditions for Restricted Stock Units (the “Standard Terms and
Conditions” ; together with the Plan and the RSU Agreement, the “Plan
Documents”), Forestar hereby awards to the Participant the number of restricted
stock units stated above (the “Restricted Stock Units”).     2.   Grant of DERs.
Subject to the terms and conditions of the Plan Documents, the Participant is
hereby granted a Dividend Equivalency Right (“DER”) to accompany each Restricted
Stock Unit. Upon payment of a dividend to a holder of Common Stock, Participant
will be entitled to payment of an amount equal to the amount of such per Share
dividend payment, multiplied by the number of RSUs granted pursuant to this RSU
Agreement, provided that the Participant has not experienced a Separation from
Service with Forestar and its Affiliates through the date that such dividend
payment was made (the “Dividend Payment Date”). Payment under each DER shall be
made by the later of December 31st of the year in which the Dividend Payment
Date occurred or 2 1/2 months after such Dividend Payment Date. The form of
payment under a DER will be made (at sole discretion of the Committee) in cash
or in a number of shares equal to amount of such payment, divided by the Fair
Market Value of a Share on the Dividend Payment Date, rounded to the nearest
Share.     3.   Governing Documents. The Restricted Stock Units and DERs awarded
hereby are subject to all the restrictions, terms and provisions of the Plan
Documents, which are herein incorporated by reference, and to the terms of which
the Participant hereby agrees. Capitalized terms used in this RSU Agreement that
are not defined herein shall have the meaning set forth in the Plan Documents.  
  4.   No Stockholder Rights. The Restricted Stock Units will be represented by
a book entry credited in the name of the Participant and are not actual shares
of Common Stock. The Participant will not have the right to vote the Restricted
Stock Units or any other rights of a holder of Common Stock as a result of this
grant of Restricted Stock Units. The Participant acknowledges and agrees that
(a) the Participant’s sole rights with respect to dividend payments are with
respect to the payments that arise from the DERs and, (b) the Participant has no
rights under this RSU Agreement or the Plan Documents with respect to the
payment of dividend payments or the adjustment of the Restricted Stock Units to
reflect the payment of cash dividends.

  5.   General Vesting Requirements. Except as otherwise provided in the Plan
Documents and subject to the conditions of Paragraph 6 hereof, Restricted Stock
Units shall vest in accordance with the Vesting Schedule above as of the
occurrence of a Vesting Date (including the Scheduled Vesting Date as set forth
above), provided that the Participant has not experienced a Separation from
Service with Forestar and its Affiliates through such Vesting Date.
Notwithstanding the Vesting Schedule provided above, upon a Change in Control,
all unvested Restricted Stock Units

      Restricted Stock Units Agreement   -1-

 



--------------------------------------------------------------------------------



 



      shall immediately vest. Upon an Participant’s Separation from Service for
any reason prior to a Vesting Date (including a Change in Control), all
Restricted Stock Units and accompanying DERs shall be forfeited, and the
Participant shall not thereafter have any rights with respect to the Restricted
Stock Units and DERs so forfeited.     6.   Committee Certification of
Performance Goals. Except in connection with vesting upon a Change in Control,
in no event shall any Restricted Stock Units vest as of the scheduled Vesting
Date unless the Committee has certified that the Performance Goal set forth in
Exhibit A (if any) hereto has been achieved.     7.   Payment of Restricted
Stock Units. Subject to the terms and conditions of the Plan Documents, Forestar
will pay to the Participant an amount equal to the Fair Market Value per Share
of Common Stock on the Vesting Date, multiplied by the number of RSUs that vest
on such Vesting Date (the “Payment”). The Payment will be made as soon as
practicable after the Vesting Date, but not later than ninety days after the
Vesting Date (or, if earlier, March 15 of the calendar year following the
Vesting Date), provided that if the Vesting Date occurs upon or after a Change
in Control, the Payment shall be made not later than the fifth business day
after the Vesting Date. The form of the Payment will be made (at sole discretion
of the Committee) in cash or in a number of shares equal to amount of the
Payment, divided by the Fair Market Value of a Share on the Vesting Date,
rounded to the nearest Share. Notwithstanding the above, if Participant has
either has (a) attained age 65 or (b) attained age 55 and completed at least
five years of employment or service with Forestar or any of its Affiliates, the
Payment will be subject to Exhibit B herein.     8.   Arbitration. The
Participant and Forestar agree that this RSU Agreement arises out of, and is
inseparable from, the Participant’s employment or other service with Forestar or
any of its Affiliates. The Participant and Forestar further agree to final and
binding arbitration as the exclusive forum for resolution of any dispute of any
nature whatsoever, whether initiated by the Participant or Forestar, arising out
of, related to, or connected with Participant’s employment or other service
with, or termination by, Forestar or any of its Affiliates. This includes,
without limitation, any dispute arising out of the application, interpretation,
enforcement, or claimed breach of this RSU Agreement. The only exceptions to the
scope of this arbitration provision are claims arising under any written
agreement between the Participant and Forestar or its Affiliate that expressly
provides that such claims are not subject to binding arbitration. Arbitration
under this provision shall be conducted under the employment dispute rules and
procedures of either the American Arbitration Association or of JAMS/Endispute,
according to the preference of the party initiating such arbitration. Appeal
from, or confirmation of, any arbitration award under this paragraph may be made
to any court of competent jurisdiction under standards applicable to appeal or
confirmation of arbitration awards under the Federal Arbitration Act. This
arbitration provision and related proceedings shall be subject to and governed
by the Federal Arbitration Act.     9.   Section 409A Acknowledgement and
Release. Participant understands that payments under the Plan and this RSU
Agreement are potentially subject to Section 409A of the Code (“409A”) and that
if the Plan and this RSU Agreement do not satisfy an exception to 409A or do not
comply with the requirements of 409A and the applicable guidance thereunder,
then Participant may incur adverse tax consequences under 409A. Participant
acknowledges and agrees that (a) Participant is solely responsible for all
obligations arising as a result of the tax consequences associated with payments
under this RSU Agreement including, without limitation, any taxes, interest or
penalties associated with 409A, (b) Participant is not relying upon any written
or oral statement or representation by Forestar or any Affiliate thereof, or any
of their respective employees, directors, officers, attorneys or agents
(collectively, the “Company Parties”) regarding the tax effects associated with
the execution of this RSU Agreement and the payment under this RSU Agreement and
the Plan, and (c) in deciding to enter into this RSU Agreement, Participant is
relying on his or her own judgment and the judgment of the professionals of his
or her choice with whom Participant has consulted. Participant hereby releases,
acquits and forever discharges the Company Parties from all actions, causes of
actions, suits, debts, obligations, liabilities, claims,

      Restricted Stock Units Agreement   -2-

 



--------------------------------------------------------------------------------



 



    damages, losses, costs and expenses of any nature whatsoever, known or
unknown, on account of, arising out of, or in any way related to the tax effects
associated with the execution of this RSU Agreement and any payment under the
Plan and this RSU Agreement.

10.   Miscellaneous. The Committee may from time to time modify or amend this
RSU Agreement in accordance with the provisions of the Plan. This RSU Agreement
shall be binding upon and inure to the benefit of Forestar and its successors
and assigns and shall be binding upon and inure to the benefit of the
Participant and his or her legatees, distributees and personal representatives.
This RSU Agreement may be executed by Forestar and the Participant by means of
electronic or digital signatures, which shall have the same force and effect as
manual signatures. Participant agrees that clicking “I Accept” in connection
with or response to any electronic communication or other medium has the effect
of affixing the Participant’s electronic signature to this RSU Agreement.
Participant acknowledges and expressly agrees that the Participant has read the
RSU Agreement and the Plan Documents and agrees to their terms. This RSU
Agreement shall be governed by and construed in accord with federal law, where
applicable, and otherwise with the laws of the State of Texas.

      Restricted Stock Units Agreement   -3-

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Performance Goal:
The RSU Performance Goal is a Return on Assets (“ROA”) of at least one percent
(annualized) for the Performance Measurement Period. ROA means earnings before
interest and taxes (as currently shown on the company income statement, or the
reported equivalent in the event of any change in reporting), divided by
beginning of year total assets defined as company total assets (or the reported
equivalent in the event of any change in reporting.
For purposes of the foregoing, “Performance Measurement Period” means the period
beginning the first day of Forestar’s fiscal year that includes the Date of
Grant and ending on the last day of the fiscal year immediately preceding the
Scheduled Vesting Date (or, in the case of any Vesting Date that occurs by
reason of the Participant’s Retirement, through the end of the later of the
calendar quarter during which Retirement occurs or the first full calendar
quarter after the Date of Grant).

      Restricted Stock Units Agreement   -4-

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Section 409A Payment Date in the Event of Certain Changes in Control
If, prior to the calendar year that includes the Scheduled Vesting Date, the
Participant will have either (a) attained age 65 or (b) attained age 55 and
completed at least five years of service with Forestar or any of its Affiliates,
and assuming that the Participant does not incur a Separation From Service prior
to such calendar year, then the following shall apply:
Notwithstanding the provisions of paragraphs 5 and 7 of the RSU Agreement, if
the Vesting Date occurs by reason of a Change in Control and such Change in
Control does not constitute a “change in control event” (within the meaning of
Treasury Regs. § 1.409A-3(i)(5)), (a) payment of the cash value of the
Restricted Stock Units shall not be made as soon as practicable after such
Vesting Date but shall instead be made as soon as practicable (but in all events
within five business days) after the earlier of the Participant’s Separation
From Service (subject to paragraph 9 of the Standard Terms and Conditions) or
the Scheduled Vesting Date and (b) the cash value of the Restricted Stock Units
shall be determined based on Fair Market Value on the earlier of such dates.

      Restricted Stock Units Agreement   -5-

 



--------------------------------------------------------------------------------



 



(FORESTAR REAL ESTATE GROUP LOGO) [d54075d5407500.gif]
FORESTAR REAL ESTATE GROUP INC.
STANDARD TERMS AND CONDITIONS
FOR RESTRICTED STOCK UNITS

  1.   Certain Definitions: For purposes of this Forestar Real Estate Group Inc.
Terms and Conditions for Restricted Stock Units (the “Standard Terms and
Conditions”), the Forestar Real Estate Group Inc. 2007 Stock Incentive Plan (the
“Plan”), and the Agreement that evidences the grant of Restricted Stock Units
under the Plan (the “RSU Agreement”) to which this Standard Terms and Conditions
applies, the following terms shall have the meanings set forth below:

  a.   Change in Control:

  i.   A change in control shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

  (1)   any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of Forestar (not including in the securities beneficially owned by
such Person any securities acquired directly from Forestar or its Affiliates)
representing 20% or more of the combined voting power of Forestar’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clauses (a), (b) or (c) of
paragraph (3) below;     (2)   within any twenty-four (24) month period, the
following individuals cease for any reason to constitute a majority of the
number of directors then serving on the Board: individuals who, on the Effective
Date, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of Forestar) whose appointment or election by the
Board or nomination for election by Forestar’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;  
  (3)   there is consummated a merger, consolidation of Forestar or any direct
or indirect subsidiary of Forestar with any other corporation or any
recapitalization of Forestar (for purposes of this paragraph (III), a “Business
Event”) unless, immediately following such Business Event (a) the directors of
Forestar immediately prior to such Business Event continue to constitute at
least a majority of the board of directors of Forestar, the surviving entity or
any parent thereof, (b) the voting securities of Forestar outstanding
immediately prior to such Business Event continue to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof), in combination with the ownership of
any trustee or other fiduciary holding securities under an employee benefit plan
of Forestar or any subsidiary of Forestar, at least 60% of the combined voting
power of the securities of Forestar or such surviving entity or any parent
thereof outstanding immediately after such Business Event, and (c) in the event
of a recapitalization, no Person is or becomes the Beneficial Owner,

      Restricted Stock Units Agreement   -6-

 



--------------------------------------------------------------------------------



 



      directly or indirectly, of securities of Forestar or such surviving entity
or any parent thereof (not including in the securities Beneficially Owned by
such Person any securities acquired directly from Forestar or its Affiliates)
representing 20% or more of the combined voting power of the then outstanding
securities of Forestar or such surviving entity or any parent thereof (except to
the extent such ownership existed prior to the Business Event);     (4)   the
shareholders of Forestar approve a plan of complete liquidation or dissolution
of Forestar;     (5)   there is consummated an agreement for the sale,
disposition or long-term lease by Forestar of substantially all of Forestar’s
assets, other than (a) such a sale, disposition or lease to an entity, at least
50% of the combined voting power of the voting securities of which are owned by
shareholders of Forestar in substantially the same proportions as their
ownership of Forestar immediately prior to such sale or disposition or (b) the
distribution directly to Forestar’s shareholders (in one distribution or a
series of related distributions) of all of the stock of one or more subsidiaries
of Forestar that represent substantially all of Forestar’s assets; or     (6)  
any other event that the Board, in its sole discretion, determines to be a
Change in Control for purposes of this Agreement. Notwithstanding the foregoing,
a “Change in Control” under clauses (1) through (5) above shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of Forestar immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
one or more entities which, singly or together, immediately following such
transaction or series of transactions, own all or substantially all of the
assets of Forestar as constituted immediately prior to such transaction or
series of transactions.

  ii.   For purposes of this definition of “Change in Control”:

  (1)   “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.     (2)   “Beneficial Owner” shall have
the meaning set forth in Rule 13d-3 under the Exchange Act.     (3)   “Effective
Date” means, the Date of Grant of the applicable Restricted Stock Units.     (4)
  “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.     (5)   “Person” shall have the meaning given in Section 3(a)(9)
of the Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof,
except that such term shall not include (i) Forestar or any of its subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of Forestar or any of its Affiliates, (iii) an underwriter temporarily
holding securities pursuant to an offering of such

      Restricted Stock Units Agreement   -7-

 



--------------------------------------------------------------------------------



 



      securities, or (iv) a corporation owned, directly or indirectly, by the
stockholders of Forestar in substantially the same proportions as their
ownership of stock of Forestar.

  b.   Dividend Equivalency Rights or DERs: means a right granted in connection
with a Restricted Stock Unit to receive payment on the terms and conditions set
forth in the Plan Documents of an amount equivalent to any dividend paid to a
holder of Common Stock.     c.   Forestar: means Forestar Real Estate Group Inc.
and any successor thereto.     d.   Plan Documents: means the Plan.     e.   RSU
Agreement: means the written Agreement executed by Forestar and a Participant
evidencing a grant of Restricted Stock Units under the Plan.     f.  
Retirement: means a Participant’s voluntary Separation of Service after either
(i) attaining age 65 or (ii) attaining age 55 and completing at least five years
of service with Forestar or any of its Affiliates. A RSU Agreement may modify or
otherwise provide circumstances in which a Separation of Service constitutes a
Retirement.     g.   Separation From Service: means a Participant’s separation
from service (within the meaning of Treasury Regs. § 1.409A-1(h)) with Forestar
and its Affiliates after the Date of Grant of the relevant Restricted Stock
Units, or, in the case of a non-employee director, the director’s termination of
service with the Board.     h.   Vesting Date: means, with respect to any award
of Restricted Stock Units hereunder, the earliest of (a) such date or dates as
the Committee shall specify in the Restricted Stock Units Agreement evidencing
such award of Restricted Stock Units as the Scheduled Vesting Date(s), (b) the
occurrence of a Change in Control, (c) the Participant’s death or Retirement, or
(d) the Participant’s becoming disabled (within the meaning of Section 409A of
the Code).

       Capitalized terms used herein but not defined herein shall have the
meaning assigned to such terms in the Plan.

  2.   Restricted Stock Unit Agreement; Acceptance and Execution: The grant of
Restricted Stock Units shall be evidenced by, and subject to the terms and
conditions of, a RSU Agreement. The RSU Agreement shall identify the Participant
who has been granted the RSUs, the Date of Grant, the number of Restricted Stock
Units and accompanying DERs (if any) granted pursuant to an Award, the dates
upon which Restricted Stock Units and accompanying DERs (if any) become vested
an are payable. Restricted Stock Units shall be immediately cancelled and expire
if the applicable RSU Agreement is not executed (in such manner as may be
specified by Forestar) by such Participant (or his or her agent or attorney) and
delivered to Forestar (in such manner as may be specified by Forestar) within
60 days after the Date of Grant of the Restricted Stock Units (unless an
extension of such deadline for extenuating circumstances is approved by a Vice
President of Forestar).     3.   Form of Awards: Restricted Stock Units and
accompanying DERs, when issued, will be represented by a book entry in the name
of the Participant. Unless and until a certificate or certificates representing
Shares will have been issued by Forestar to Participant for payment under an
Restricted Stock Unit, Participant will not be or have any of the rights or
privileges of a shareholder of Forestar with respect to Shares issuable upon
vesting of this RSU.     4.   Vesting and Time of Payment: Provided that a
Participant has not experienced a Separation from Service with Forestar or an
Affiliate through the Vesting Date, the Participant shall vest and be entitled
to payment under a Restricted Stock Unit on the Vesting Date for such Restricted
Stock Unit. The payment under a Restricted Stock Unit shall be made no later
than the date that is 2 1/2 months following the end of the year in which the
Vesting Date occurs. Notwithstanding the above, payment under a Restricted Stock
Unit shall be subject to paragraph 9 herein.

      Restricted Stock Units Agreement   -8-

 



--------------------------------------------------------------------------------



 



  5.   Payment Amount: The amount of payment under each Restricted Stock Unit
shall be equal to the Fair Market Value per Share of Common Stock on the Vesting
Date of each such Restricted Stock Unit.     6.   Dividend Equivalency Rights:
Upon the payment of a dividend to a holder of Common Stock, the holder of a DER
will either be paid an amount equal to such dividend or be credited such amount
to a bookkeeping account, with such the amount reflected in such account to be
paid upon the vesting and payment of the underlying DER, provided a Participant
has not experienced a Separation from Service with Forestar or an Affiliate
through the date such dividend payment is made to a holder of Common Stock. Upon
the Participant’s Separation from Service with Forestar and its Affiliates or
the vesting and payment of the accompanying RSU, the DER will expire, and
Participant shall not longer be entitled to payment under such DER.     7.  
Nonalienation of Benefits: Except as required by applicable law, no right or
benefit under the Plan or any Restricted Stock Units Agreement shall be subject
to anticipation, alienation, sale, assignment, hypothecation, pledge, exchange,
transfer, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, hypothecate, transfer, pledge, exchange, transfer, encumber or charge
the same shall be void. No right or benefit hereunder shall in any manner be
liable for or subject to the debts, contracts, liabilities or torts of the
person entitled to such benefit. If any Participant shall become bankrupt or
attempt to anticipate, alienate, sell, assign, hypothecate, pledge, exchange,
transfer, encumber or charge any right or benefit under the Plan or any
Restricted Stock Units Agreement, then such right or benefit shall, in the
discretion of the Committee, cease and terminate, and in such event, the
Committee in its discretion may hold or apply the same or any part thereof for
the benefit of the Participant or his beneficiary, spouse, children or other
dependents, or any of them, in such manner and in such proportion as the
Committee may deem proper.     8.   Withholding: Forestar’s obligation to pay
Restricted Stock Units in accordance with, and subject to the terms of, the
applicable Restricted Stock Units Agreement, shall be subject to the
satisfaction of applicable federal, state and local tax withholding requirements
(if any). Restricted Stock Unit payments that are withheld to satisfy applicable
withholding taxes shall be determined based on the Fair Market Value of the
Common Stock on the date the withholding tax obligation arises. Only the
required statutory minimum tax may be withheld; excess tax withholding is not
allowed.     9.   Section 409A: Notwithstanding any provision to the contrary in
an RSU Agreement or the Plan, if a Participant is a “specified employee” (within
the meaning of Section 409A(a)(2)(B) of the Code), then to the extent required
by Section 409A(a)(2)(B) of the Code, no payment of Restricted Stock Units shall
be made to the Participant prior to the earlier of (a) the expiration of the six
month period measured from the date of the Participant’s Separation From
Service, and (b) the date of the Participant’s death. An RSU Agreement may also
provide for additional or modified terms of vesting or payment of a Restricted
Stock Unit to those terms set forth in paragraph 4 herein following the date on
which a Participant has satisfied the age and/or service requirements for
Retirement as set forth in paragraph 1e above.     10.   No Right to Continued
Employment; No Additional Rights: Nothing contained in the Plan or in any
Restricted Stock Units Agreement shall confer on any Participant any right to
continue in the employ or service of Forestar or any of its Affiliates or
interfere in any way with the right of Forestar or an Affiliate to terminate the
employment or service of a Participant at any time, with or without cause,
notwithstanding the Restricted Stock Units awarded to the Participant may be
forfeited. Nothing in the Plan Documents or any Restricted Stock Units Agreement
shall be construed to give any employee, director or consultant of Forestar or
any Affiliate any right to receive an award of Restricted Stock Units or as
evidence of any agreement or understanding, express or implied, that Forestar or
any Affiliate will employ or retain the Participant in any particular position
or at any particular rate of remuneration, or for any particular period of time.
    11.   Changes in Stock: In the event of any change in the outstanding stock
covered by Restricted Stock Units by reason of any stock dividend, split-up,
spin-off, recapitalization, reclassification,

      Restricted Stock Units Agreement   -9-

 



--------------------------------------------------------------------------------



 



      combination or exchange of shares, merger, consolidation or liquidation or
the like, the Committee shall provide for a substitution for or adjustment in
the number and class of shares covered by the Restricted Stock Units. The
Committee’s determination with regard to any such substitution or adjustment
shall be conclusive. The Committee may at any time, in its sole discretion, make
such amendments to the terms of Restricted Stock Units Agreements as it deems
necessary or appropriate to reflect any adjustments or substitutions made
pursuant to this paragraph.     12.   Exclusion from Pension, Profit-Sharing and
Other Benefit Computations: By acceptance of a Restricted Stock Units award
under the Plan, a Participant shall be deemed to have agreed that any
compensation arising out of the award constitutes special incentive compensation
that shall not be taken into account as “salary”, “pay”, “compensation” or
“bonus” in determining the amount of any payment under any pension, retirement
or profit-sharing plan of Forestar or any Affiliate. In addition, each
Participant shall be deemed to have agreed that neither the award, vesting nor
payment of Restricted Stock Units shall be taken into account in determining the
amount of any life insurance coverage or short or long-term disability coverage
provided by Forestar or any Affiliate.     13.   Applicability: These Standard
Terms and Conditions shall apply to Restricted Stock Units as to which the
Committee designates it as applying, and the Committee may designate it as
applying in whole or in part in its discretion to a Restricted Stock Units
award.     14.   Plan Controls: In the event of any conflict between the Plan
and the terms of a Restricted Stock Units Agreement or the Standard Terms and
Conditions, the Plan shall govern.

      Restricted Stock Units Agreement   -10-

 